I dissent from the opinion of the majority of the court. Appellant's objections to the pardon seem to be that the same merely recites the fact that he had been convicted once. However, the pardon does recite the restoration of Ben Ashton to full citizenship, and the right of suffrage. In view of the fact that the record discloses he had served out both sentences, and the pardon is dated subsequent to the time both were served out, in my opinion the pardon restores the citizenship of witness Ashton, regardless of the fact that it fails to mention he had been twice convicted.